Citation Nr: 1315545	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  09-18 122	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected Meniere's disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 1995 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  Jurisdiction over the appeal has since been transferred to the RO in St. Petersburg, Florida.  

In May 2012, the Board remanded the appeal for additional development.  In March 2013, the Board received a Veterans Health Administration (VHA) opinion.  Later that same month, the Board provided the Veteran and his representative with a copy of the VHA and an opportunity to respond.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In May 2009, the RO requested the Veteran's records in connection with his claim for disability benefits from the Social Security Administration (SSA).  However, the record does not show that the SSA either provided VA with a copy of its records or notified VA that no such records exist.  Therefore, the Board finds that a remand is required to attempt to obtain these records.  See 38 U.S.C.A. § 5103A(b) (West 2002); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

The record shows that the Veteran receives ongoing treatment from, among other locations, the West Palm Beach and Bay-Pines VA Medical Centers.  Therefore, while the appeal is in remand status his contemporaneous treatment records from these locations as well as any outstanding contemporaneous private treatment records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

After undertaking the above development, and if warranted based on the new evidence added to the claims file, the RO/AMC should obtain an addendum opinion to the June 2012 VA examination and March 2013 VHA as to the relationship between the Veteran's hypertension and his military service as well as to his service connected Meniere's disease.  See 38 U.S.C.A. § 5103A(d) (West 2002); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment). 

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  Associate with the record, physically or electronically, all of the Veteran's records on file with the SSA in connection with his claim for disability benefits.  All actions to obtain the requested record should be documented fully in the claims file.  If no such records exist, a memorandum of unavailability should be prepared and associated with the claims file and the Veteran should be notified of this fact.

2.  After obtaining all needed authorizations from the Veteran, should either physically or electronically associate with the record his contemporaneous medical records including any post-December 2012 treatment records from the West Palm Beach and Bay-Pines VA Medical Centers.  All actions to obtain the requested record should be documented fully in the claims file.  

3.  The RO/AMC should thereafter undertake any other needed development, including if warranted based on the new evidence added to the claims file, obtaining an addendum opinion to the June 2012 VA examination and March 2013 VHA as to the relationship between the Veteran's hypertension and his military service as well as his already service connected Meniere's disease.

4.  Then readjudicate the claim.  If the benefit sought on appeal remains denied, issue the Veteran and his representative with a SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits since issuance of the August 2011 SSOC, to include the records obtained in December 2011 from the West Palm Beach VA Medical Center, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

